          Case 4:20-cv-01319-JM Document 9 Filed 01/07/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

HANS ZIEGLER                                                                  PLAINTIFF

V.                                 4:20CV01319 JM

DECKER TRUCK LINE;
HURRICAN EXPRESS                                                         DEFENDANTS


                                       JUDGMENT

       Consistent with the Order that was entered on this day, it is considered, ordered, and

adjudged that this case is hereby DISMISSED without prejudice.

       IT IS SO ADJUDGED this 7th day of January, 2021.



                                                      ________________________________
                                                      UNITED STATES DISTRICT JUDGE
